Title: Thomas Jefferson to Thomas Ritchie, 6 April 1816
From: Jefferson, Thomas
To: Ritchie, Thomas


          
            Dear Sir
            Monticello Apr. 6. 16.
          
          I have really placed myself in a very mortifying situation before you with respect to Tracy’s book. I shall state the case. when I recieved information from mr Duane that he could not print it, mr Millegan of Georgetown happened to be here. I proposed to him to undertake it, and promised, if he would, that I would revise the translation. he agreed to it, and the more readily as he said Duane had before proposed it to him. he promised to write for the translation, & to forward it to me. he did not however do it; and on my writing to Duane for the original, he sent me both that and the translation. some months elapsed before I could enter on the revisal. after I had got one fourth through, I wrote to Millegan that, if he was ready, I would send that part to him and be sure to forward the remainder as fast as he could print, and I pressed for an answer by return of mail. I did this because he had not, in the first instance, asked the translation from Duane, and for 6. months before that I had been writing letters to him as a bookseller on other matters of business, and had never got an answer. I began to give credit to suggestions I had heard of his faultering in business from embarrasments & ill habits, and I concluded he had abandoned the design altogether. I then wrote to you my letter of Mar. 8. and took his abandonment so much for granted that I did not even mention the transaction to you in that letter. there was my fault; of which I became sensible on recieving a letter from him a week after, pressing me to forward the translation immediately; that his types were in readiness, and would be kept unemployed until he should recieve it. I was really mortified at the situation my incaution had led me into; and altho’ his tardiness and silence were the cause, yet considering his right of contract, I thought my self bound to send him the work. I regretted it the more, as I had infinitely rather you should have edited it because, in the mutilated state of the translation, it will require more than common abilities to publish it correctly. to yourself perhaps it will be of less disappointment, as I could not have had my name in any way connected with the publication, which you seemed to  expect. this would have defeated the author’s resort to a disavowal of the work in the event of his being called to account for it by his own government, which he wrote me was his purpose. besides, after every thing I could do with the translation, the original structure of it was so abominable, that altho’ I have made it faithful, it was impossible to make it passable in point of style. I hope you will see in this business only a want of caution on my part, in not apprising you of a previous claim which I too hastily supposed relinquished, and that all circumstances considered, your regret will be less than mine that the work does not go from your press. with this apology for my fault accept the assurance of my constant esteem and respect.
          Th: Jefferson
        